UNPUBLISHED

UNITED STATES COURT OF APPEALS
                  FOR THE FOURTH CIRCUIT


BILLIE ANGO,                              
                            Petitioner,
                   v.                            No. 03-1052
JOHN ASHCROFT, Attorney General,
                       Respondent.
                                          
               On Petition for Review of an Order of the
                   Board of Immigration Appeals.
                             (A78-344-061)

                        Submitted: July 7, 2003

                        Decided: July 28, 2003

   Before NIEMEYER, MICHAEL, and KING, Circuit Judges.



Petition denied by unpublished per curiam opinion.


                              COUNSEL

Randall L. Johnson, JOHNSON & ASSOCIATES, P.C., Arlington,
Virginia, for Petitioner. Robert D. McCallum, Jr., Assistant Attorney
General, Earle B. Wilson, Senior Litigation Counsel, Robbin K.
Blaya, Office of Immigration Litigation, UNITED STATES
DEPARTMENT OF JUSTICE, Washington, D.C., for Respondent.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2                         ANGO v. ASHCROFT
                             OPINION

PER CURIAM:

   Billie Ango, a native and citizen of Gabon, petitions for review of
an order of the Board of Immigration Appeals ("Board"). The order
affirmed, without opinion, the immigration judge’s order denying
Ango’s applications for asylum, withholding of removal, and protec-
tion under the Convention Against Torture. For the reasons discussed
below, we deny the petition for review.

   Ango first challenges the immigration judge’s finding that his asy-
lum application was untimely and that he failed to demonstrate a
change in circumstances or extraordinary circumstances excusing the
late filing. See 8 U.S.C. § 1158(a)(2)(B) (2000); 8 C.F.R.
§ 1208.4(a)(4), (5) (2003). We conclude that we lack jurisdiction to
review this claim pursuant to 8 U.S.C. § 1158(a)(3) (2000). See
Tsevegmid v. Ashcroft, 318 F.3d 1226, 1229-30 (10th Cir. 2003);
Molina-Estrada v. INS, 293 F.3d 1089, 1093 (9th Cir. 2002); Fahim
v. United States Attorney Gen., 278 F.3d 1216, 1217-18 (11th Cir.
2002); Ismailov v. Reno, 263 F.3d 851, 854-55 (8th Cir. 2001).

   Ango next challenges the immigration judge’s finding that he
failed to meet his burden of proof to qualify for withholding of
removal or protection under the Convention Against Torture. Based
on our review of the record and the immigration judge’s decision
denying relief, we find that the immigration judge did not err in find-
ing that Ango failed to show a "clear probability of persecution" or
show that it is "more likely than not" that he would face torture if
returned to Gabon. See 8 C.F.R. § 1208.16(c)(2) (2003) (stating that
to qualify for protection under the Convention Against Torture, an
alien must show "it is more likely than not that he . . . would be tor-
tured if removed to the proposed country of removal"); Rusu v. INS,
296 F.3d 316, 324 n.13 (4th Cir. 2002) ("To qualify for withholding
of removal, a petitioner must show that he faces a clear probability
of persecution because of his race, religion, nationality, membership
in a particular social group, or political opinion.").

   Finally, Ango claims that the Board erred in affirming the decision
of the immigration judge without opinion, after review by a single
                         ANGO v. ASHCROFT                          3
Board member, in accordance with the procedure set out in 8 C.F.R.
§ 1003.1(a)(7) (2003). To the extent that Ango argues that the sum-
mary affirmance procedure violates his rights under the Due Process
Clause, we find this challenge to be without merit. See Georgis v.
Ashcroft, 328 F.3d 962, 967 (7th Cir. 2003); Mendoza v. United States
Attorney Gen., 327 F.3d 1283, 1288-89 (11th Cir. 2003); Soadjede v.
Ashcroft, 324 F.3d 830, 832-33 (5th Cir. 2003); Gonzalez-Oropeza v.
United States Attorney Gen., 321 F.3d 1331, 1333-34 (11th Cir.
2003); Albathani v. INS, 318 F.3d 365, 375-79 (1st Cir. 2003); cf.
Khattak v. Ashcroft, 332 F.3d 250, 253 (4th Cir. 2003) (rejecting a
retroactivity challenge to the Board’s summary affirmance procedure
and concluding that "allowing summary opinions in clear cases is
nothing more than a procedural change that does not affect substan-
tive rights"). We further reject Ango’s argument that the Board vio-
lated his due process rights in deciding to streamline his particular
case and find that summary affirmance was appropriate in his case
under the factors set forth in 8 C.F.R. § 1003.1(a)(7)(ii).

  Accordingly, we deny Ango’s petition for review. We dispense
with oral argument because the facts and legal contentions are ade-
quately presented in the materials before the court and argument
would not aid the decisional process.

                                                PETITION DENIED